Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 2-4 and 7-10 are presented for examination.    Claims 1, 5, and 6 are canceled.  Claims 2-4, 7, and 8 are amended.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot based on the new grounds of rejection necessitated by applicant’s amendment.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184739 A1 by Meng et al. (US 2017/0244625 A1 used as English translation of WO 2015/184739, hereafter referred to as Meng), in view of US 2015/0092564 A1 by Aldrin.
Regarding claim 2, Meng teaches a chain building device comprising:
a chain design unit (see at least ¶ [0002]; data center) configured to design a service function chain constituted of a series of service functions included in a communication network, … (see at least Fig. 1 service function path);
a test chain design unit configured to design a test service function chain that passes through a service function being a tested object and does not pass through a service function not being the tested object among service functions constituting the service function chain (see at least ¶ [0023]; an establishing component arranged to create a Bidirectional Forwarding Detection (BFD) session on a service function path established between a first service function instance in a management domain of a local-end service function node and a second service function instance in a management domain of an opposite-end service function node; and a detecting component arranged to perform connectivity fault detection by interaction of a BFD control packet between the local-end service function node and the opposite-end service function node.); and
(see at least ¶ [0002]; data center), wherein the chain design unit designs the service function chain including service functions introduced by a user, and the test chain design unit designs the test service function chain … with the service functions introduced by the user as the tested object (see at least Fig. 1 and ¶ [0002]; “There are many middlewares in a data center, such as, a firewall or load balancer. These devices are processed based on user services.”).
Meng does not appear to expressly disclose based on a request for a communication service.  Meng further fails to specifically teach the test chain design unit designs the test service function chain only with the service functions introduced by the user as the tested object. 
In the same field of endeavor, Aldrin teaches based on a request for a communication service (see at least Fig. 6 and ¶ [35]).  Aldrin further teaches the test chain design unit designs the test service function chain only with the service functions introduced by the user as the tested object (see at least Fig. 6 and ¶ [35]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to generate a service function chain from a request as taught by Aldrin in order to provide an effective mechanism for determining whether such dependent services are operating together as intended in a new deployment beyond basic trial and error of each function. (Aldrin ¶ [0004]).  

Regarding claim 3, Meng teaches a testing device comprising:
(see at least Fig. 1 service function path and at least ¶ [0023]; an establishing component arranged to create a Bidirectional Forwarding Detection (BFD) session on a service function path established between a first service function instance in a management domain of a local-end service function node and a second service function instance in a management domain of an opposite-end service function node); and
a measurement result comparison unit configured to compare measurement results of the service function chain and the test service function chains wherein (see at least ¶ [0023]; an establishing component arranged to create a Bidirectional Forwarding Detection (BFD) session on a service function path established between a first service function instance in a management domain of a local-end service function node and a second service function instance in a management domain of an opposite-end service function node; and a detecting component arranged to perform connectivity fault detection by interaction of a BFD control packet between the local-end service function node and the opposite-end service function node.), the chain building device comprises:
a chain design unit configured to design the service function chain constituted of a series of service functions included in a communication network (see at least Fig. 1 service function path)…
(see at least ¶ [0023]; an establishing component arranged to create a Bidirectional Forwarding Detection (BFD) session on a service function path established between a first service function instance in a management domain of a local-end service function node and a second service function instance in a management domain of an opposite-end service function node; and a detecting component arranged to perform connectivity fault detection by interaction of a BFD control packet between the local-end service function node and the opposite-end service function node.); and
a chain building unit configured to build the service function chain and the test service function chain in the communication network (see at least ¶ [0002]; data center).
Meng does not appear to expressly disclose based on a request for a communication service.  Meng further fails to specifically teach the test chain design unit designs the test service function chain only with the service functions introduced by the user as the tested object. 
In the same field of endeavor, Aldrin teaches based on a request for a communication service (see at least Fig. 6 and ¶ [35]).  Aldrin further teaches the test chain design unit designs the test service function chain only with the service functions introduced by the user as the tested object (see at least Fig. 6 and ¶ [35]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to generate a service function chain from a request as taught by 

Regarding claim 4, Meng in view of Aldrin teaches the testing device according to claim 3.  In addition, Meng teaches further comprising abnormality detection means for detecting an abnormality detection unit configured to detect an abnormal state of a service function being the tested object, based on a comparison result by the measurement result comparison means, unit (see at least ¶ [0023]; a detecting component arranged to perform connectivity fault detection by interaction of a BFD control packet between the local-end service function node and the opposite-end service function node.).

Regarding claim 7, Meng teaches a method by a computer device, comprising:
designing a service function chain constituted of a series of service functions included in a communication network, … (see at least Fig. 1 service function path);
designing a test service functions chain that passes through service functions being a tested object and does not pass through service functions not being the tested object among service functions constituting the service function chain (see at least ¶ [0023]; an establishing component arranged to create a Bidirectional Forwarding Detection (BFD) session on a service function path established between a first service function instance in a management domain of a local-end service function node and a second service function instance in a management domain of an opposite-end service function node; and a detecting component arranged to perform connectivity fault detection by interaction of a BFD control packet between the local-end service function node and the opposite-end service function node.); and
building the service function chain and the test service function chain in the communication network (see at least ¶ [0002]; data center).
Meng does not appear to expressly disclose based on a request for a communication service.  Meng further fails to specifically teach the test chain design unit designs the test service function chain only with the service functions introduced by the user as the tested object. 
In the same field of endeavor, Aldrin teaches based on a request for a communication service (see at least Fig. 6 and ¶ [35]).  Aldrin further teaches the test chain design unit designs the test service function chain only with the service functions introduced by the user as the tested object (see at least Fig. 6 and ¶ [35]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to generate a service function chain from a request as taught by Aldrin in order to provide an effective mechanism for determining whether such dependent services are operating together as intended in a new deployment beyond basic trial and error of each function. (Aldrin ¶ [0004]).  

claim 8, Meng teaches a non-transitory computer readable recording medium (see at least ¶ [0111]) recorded with a program causing a computer device to execute:
a chain design step of designing a service function chain constituted of a series of service functions included in a communication network (see at least Fig. 1 service function path), …;
a test chain design step of designing a test service function chain that passes through service functions being a tested object and does not pass through service functions not being the tested object among service functions constituting the service function chain (see at least ¶ [0023]; an establishing component arranged to create a Bidirectional Forwarding Detection (BFD) session on a service function path established between a first service function instance in a management domain of a local-end service function node and a second service function instance in a management domain of an opposite-end service function node; and a detecting component arranged to perform connectivity fault detection by interaction of a BFD control packet between the local-end service function node and the opposite-end service function node.); and
a chain building step of building the service function chain and the test service function chain in the communication network (see at least ¶ [0002]; data center).
Meng does not appear to expressly disclose based on a request for a communication service.  Meng further fails to specifically teach the test chain design unit designs the test service function chain only with the service functions introduced by the user as the tested object. 
based on a request for a communication service (see at least Fig. 6 and ¶ [35]).  Aldrin further teaches the test chain design unit designs the test service function chain only with the service functions introduced by the user as the tested object (see at least Fig. 6 and ¶ [35]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to generate a service function chain from a request as taught by Aldrin in order to provide an effective mechanism for determining whether such dependent services are operating together as intended in a new deployment beyond basic trial and error of each function. (Aldrin ¶ [0004]).  

Regarding claim 9, Meng in view of Aldrin teaches a method by a computer device, comprising:
generating a test traffic and inputting the test traffic to each of the service function chain and the test service function chain built by the method according to claim 7 (see rejection above), and thus measuring a state and performance of the service function chain and the test service function chain; and
comparing measurement results of the service function chain and the test service function chain (see at least ¶ [0023]; an establishing component arranged to create a Bidirectional Forwarding Detection (BFD) session on a service function path established between a first service function instance in a management domain of a local-end service function node and a second service function instance in a management domain of an opposite-end service function node; and a detecting component arranged to perform connectivity fault detection by interaction of a BFD control packet between the local-end service function node and the opposite-end service function node.).

Regarding claim 10, Meng in view of Aldrin teaches a non-transitory computer readable recording medium (see at least ¶ [0111]) recorded with a program causing a computer device to execute:
a traffic generation measurement step of generating a test traffic and inputting the test traffic to each of the service function chain and the test service function chain being built by causing a computer device to execute the program according to claim 8 (see rejection above), and thus measuring a state and performance of the service function chain and the test service function chain; and
a measurement result comparison step of comparing measurement results of the service function chain and the test service function chain (see at least ¶ [0023]; an establishing component arranged to create a Bidirectional Forwarding Detection (BFD) session on a service function path established between a first service function instance in a management domain of a local-end service function node and a second service function instance in a management domain of an opposite-end service function node; and a detecting component arranged to perform connectivity fault detection by interaction of a BFD control packet between the local-end service function node and the opposite-end service function node.).
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATASHA W COSME/Primary Examiner, Art Unit 2465